Case 19-01811-LMI Doc 27 Filed 04/02/20 Pagelof1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

www.flsb.uscourts.gov

 

In re: Case No. 18-16314-LMI
LA CAPITAL DE LA FRUTA I, INC.,
Chapter 7
Debtor.
/
DREW M. DILLWORTH AS CHAPTER 7
TRUSTEE,
Plaintiff, Adv. Pro. No.19-01811-LMI
~VS-
EL NINO PRODUCE, INC..
Defendant.
f

 

JOINT STIPULATION FOR DISMISSAL

Pursuant to Bankr, R. 7041, the Plaintiff, Drew Dillworth, Trustee (the “Trustee”), and
the Defendant, El Nino Produce, Inc., jointly stipulate to the dismissal of this Adversary

Proceeding. Each party shall bear their own fees and costs.

Dated this 1 day of April, 2020.

LUIS FERNANDEZ, ESQ. JAMES B. MILLER, P.A.
Counsel for Defendant Counsel for Plaintiff

2250 S.W. 3% Avenue, Suite 303 19 West Flagler Street, Suite 416
Miami, Florida 33129 Miami, FL. 33130

Telephone: 305.854-5955 Telephone: 305.374.0200

Facsimile: 305.854-5324 Facsimile: 305, 374. 0250
Email: Lfernandezlaw@aol.com .

 

  

Luis Fernandes, Feu, _ 7
Florida Bar No.271578

Flori by : Sen 009164
